



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Preferred Steel Construction Inc. v. M3 Steel
  (Kamloops) Ltd.,









2015 BCCA 16




Date: 20150114

Dockets:
CA041816; CA041989

Between:

Preferred Steel
Construction Inc.

Appellant

(Plaintiff)

And

M3 Steel (Kamloops)
Ltd.

Respondent

(Defendant)

Corrected
Judgment:  The text of the judgment was corrected at paragraph 34 on June 9,
2015.




Before:



The Honourable Madam Justice Saunders

The Honourable Madam Justice Neilson

The Honourable Mr. Justice Groberman




On appeal from:  An
order of the Supreme Court of British Columbia,
dated April 17, 2014 (
Preferred Steel Construction Inc. v. College of
New Caledonia
, 2014 BCSC 1427 and 2014 BCSC 1137, Kelowna Registry No. S99693).




Counsel for the Appellant:



J.C. MacInnis





Counsel for the Respondent:



D.A. McMillan





Place and Date of Hearing:



Vancouver, British
  Columbia

October 24, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 14, 2015









Written Reasons by:





The Honourable Madam Justice Neilson





Concurred in by:





The Honourable Madam Justice Saunders





The Honourable Mr. Justice Groberman








Summary:

These two appeals arise from a construction project after
which the respondent failed to pay the appellant, who was its subcontractor,
the full amount owing on its subcontract. The appellant brought an action
against the respondent. The respondent brought an application to strike parts
of the appellants notice of civil claim because it did not plead a valid claim
under the Builders Lien Act. The appellant responded by applying to amend its
pleadings. The motions were heard together. The chambers judge dismissed the
appellants motion to amend because it had failed to bring it within the time
set by an order made at a case planning conference. The judge then granted the
respondents motion to strike.



Held: Appeals allowed. The chambers judge erred by
resting his decision solely on the case planning order without considering
other factors enunciated in the authorities, including the overriding concerns
of justice and convenience. The Court considered these factors, and allowed the
amendments. It followed that the appeal from the order striking the claim must
be allowed as well.

Reasons for Judgment of the Honourable
Madam Justice Neilson:

[1]

These two appeals arise from a construction project on lands owned by
the College of New Caledonia, in which the College engaged IDL Projects Inc. as
its general contractor; IDL retained the respondent, M3 Steel (Kamloops) Ltd.,
as the structural steel contractor; and M3 Steel subcontracted a portion of the
steel supply and fabrication to the appellant, Preferred Steel Construction
Inc. When M3 Steel failed to pay Preferred Steel the full amount owing on its
subcontract, Preferred Steel commenced an action against M3 Steel and the
College. The action followed a somewhat tortuous path and M3 Steel ultimately brought
an application to strike the integral paragraphs of Preferred Steels notice of
civil claim pursuant to R. 9-5(1) of the
Supreme Court Civil Rules
.
Preferred Steel responded by bringing an application to amend its pleadings
pursuant to R. 6-1(1).

[2]

Both motions were heard by a Supreme Court judge sitting in chambers on April 17,
2014. In oral reasons given that day, he dismissed Preferred Steels
application to amend. This order is the subject of appeal CA041816. The judge
reserved judgment on M3 Steels application to strike and, in reasons released on
June 23, 2014, granted this motion. This order is the subject of appeal
CA041989.

[3]

For the following reasons, I would allow appeal CA041816, set aside the
April 17, 2014 order of the chambers judge, and grant Preferred Steel
leave to amend its notice of civil claim in the form attached to its notice of
application. It necessarily follows that appeal CA041989 must be allowed as well,
and the order of June 23, 2014 set aside, as the basis for striking the
pleadings has been remedied by the amendments.

Background

[4]

Both appeals arise from the same facts. At the hearing before us, counsel
for Preferred Steel took issue with which affidavits filed below could be
properly considered on each appeal. I do not find it necessary to deal with this
concern as most of the facts are not in dispute, and it has no bearing on the
result I have reached.

[5]

Work on the project began in the fall of 2010. When payments from M3
Steel to Preferred Steel fell behind, Preferred Steel filed a lien claim in the
amount of $583,794.74 against the lands owned by the College on December 10,
2010, pursuant to s. 2 of the
Builders Lien Act
, R.S.B.C. 1997,
c. 45

(the Act). On February 11, 2011, it agreed to release
the lien in exchange for M3 Steels promise to pay it $134,936.17 by July 11,
2011. M3 Steel encountered financial difficulties, however, and paid only
$36,764.07 pursuant to this agreement.

[6]

Preferred Steel did not file another s. 2 lien claim after the
certificate of substantial completion was issued on June 15, 2011.

[7]

On June 24, 2011, M3 Steel filed a s. 2 lien claim. IDL filed a
petition seeking removal of the lien pursuant to s. 24 of the Act. An
order was made on September 1, 2011 cancelling the lien upon the posting
of a bond by IDL. M3 Steel then sued IDL in debt.

[8]

On September 30, 2011, the College released the holdback funds to IDL,
pursuant to s. 8(4) of the Act.

[9]

M3 Steel went into receivership in September 2011, and filed an
assignment in bankruptcy on September 29, 2011.

[10]

On October 5, 2011, apparently without notice of M3 Steels bankruptcy
or the release of the holdback funds by the College, Preferred Steel filed a
notice of civil claim against the College and M3 Steel. Paragraphs 9 and 10 of
this pleading set out its claims under the Act, which became the focus of the
applications before the chambers judge.

[11]

Paragraph 9 pleaded that Preferred Steel was a beneficiary of a
statutory trust created by s. 10 of the Act, the relevant part of which
provides:

10  (1) Money
received by a contractor or subcontractor on account of the price of the
contract or subcontract constitutes a trust fund for the benefit of persons
engaged in connection with the improvement by that contractor or subcontractor
and the contractor or subcontractor is the trustee of the fund.

(2) Until all of the beneficiaries of the fund referred to
in subsection (1) are paid, a contractor or subcontractor must not appropriate
any part of the fund to that person's own use or to a use not authorized by the
trust.

[12]

Preferred Steel framed its claim under s. 10 as follows:

9.     By virtue of the said materials
and services supplied by the Plaintiff to the Defendant M3 Steel for work on
the Lands, the Plaintiff says that any further monies owing by the Defendant [College]
to the Defendant M3 Steel either directly or through the Project contractor,
with respect to the Project on the Lands, are trust funds (herein called the
Trust Funds), pursuant to section 10 of the
Builders Lien Act,
R.S.B.C. 1997, c.-45, and are held by the Defendant [College] in trust for the
Plaintiff and other subcontractors of the Defendant M3 Steel. The Plaintiff
claims its appropriate share of the said Trust Funds pursuant to the
Builders
Lien Act.

[13]

Paragraph 10 of the notice of civil claim pleaded a holdback lien
arising under s. 4(9) of the Act, as interpreted in
Shimco Metal
Erectors Ltd. v. North Vancouver (District)
, 2003 BCCA 193. Section 4(9)
reads:

Subject to section 34, a holdback
required to be retained under this section is subject to a lien under this Act,
and each holdback is charged with payment of all persons engaged, in connection
with the improvement, by or under the person from whom the holdback is
retained.

[14]

The notice of civil claim pleaded the holdback lien in these terms:

10. The Plaintiff says that any monies
held back by the Defendant [College] from the Defendant M3 Steel with respect
to the Project on the Lands (herein called the Holdback Funds), pursuant to
section 4 of the
Builders Lien Act
, are held by the Defendant [College]
in trust for the Plaintiff and other subcontractors of the Defendant M3 Steel.
The Plaintiff claims its appropriate share of the Holdback Funds pursuant to
the
Builders Lien Act
.

[15]

Paragraphs 9 and 10 of Preferred Steels pleadings were defective as
they mistakenly named the College, rather than M3 Steel, as the trustee of the
s. 10 and holdback lien funds. The only cause of action Preferred Steel
pleaded against M3 Steel was a claim in debt in the amount of $308,545.94.

[16]

Preferred Steel did not serve its notice of civil claim on M3 Steel and
the College until October 5, 2012.

[17]

Between December 2011 and April 2012, the parties counsel corresponded
in an attempt to settle the various claims arising out of the project. By March
1, 2012, Preferred Steels counsel knew that M3 Steel had settled its debt
claim with IDL, and that IDL had released $185,000 to M3 Steels receiver and
trustee in bankruptcy.

[18]

Counsel for the receiver and trustee confirmed the release of the funds,
and indicated to Preferred Steels counsel that he would accept service if
Preferred Steel intended to proceed with litigation with respect to these funds.
When counsel for Preferred Steel advised that his client would proceed with an
action against M3 Steel, counsel for the receiver and trustee responded on July
10, 2012, stating:

You are surely cognisant of the fact that your clients right
of action in debt against M3 Steel is stayed as a result of M3 Steels
Assignment in Bankruptcy. Further, you should be fully aware from our extensive
past correspondence that the Receiver has not breached, and has no intention of
breaching, the Section 10 trust, by applying funds collected on behalf of M3
Steel to a purpose that is not authorized under the
Act
. The Receiver
has consistently maintained the position that the claims of all potential trust
beneficiaries must be taken into account, and that excessive or inflated trust claims
cannot be entertained.

In the event that you commence
and serve an action on the basis outlined in- your letter, we will bring on an
application to strike the debt action and seek costs. The trust claim will be
defended on the basis that the Receiver has not committed any breach of trust,
and a further application will be brought to interplead any funds that may be
subject to outstanding trust claims into Court. The Receiver will, of course, claim
its costs in such proceedings. Pursuant to the
Canadian Forest Products
decision, the funds will then remain in Court until all potential trust
claimants have been afforded the opportunity to prove their claims on a
pari
passu
basis.

[19]

On October 13, 2012, shortly after Preferred Steel served its notice of
civil claim, the College filed a response. This stated that the College had
released the holdback funds before Preferred Steel commenced its action, and
that Preferred Steels claims against it were misguided because, as an owner,
the College was not subject to a s. 10 trust, and Preferred Steels holdback
lien lay against M3 Steel.

[20]

On April 3, 2013, Preferred Steel brought on an application in the
bankruptcy proceeding for leave to continue its action against M3 Steel, pursuant
to s. 69.4 of the
Bankruptcy and Insolvency Act
, R.S.C. 1985,
c. B-3. This was heard by Master McDiarmid who, on April 17, 2012 granted
leave and ordered that Preferred Steel may continue its claim as beneficiary
against a trust created under s. 10 of the [Act] as pleaded in its notice
of civil claim: 2013 BCSC 664 at para. 38. As well, Master McDiarmid
directed Preferred Steel to set a case planning conference within 30 days to
consider amendments and the closing of pleadings, among other things.

[21]

On April 30, 2013, M3 Steel filed a response to civil claim. This
reiterated the view that Preferred Steel had no claim under the Act against the
College. As well, while it acknowledged Preferred Steel may have had a claim to
a holdback lien or as a beneficiary of a s. 10 trust against M3 Steel, it
pleaded that the limitation period for the s. 10 trust claim had expired.

[22]

On June 4, 2013, Preferred Steel filed a consent order dismissing its
claim against the College.

[23]

The case planning conference directed by Master McDiarmid did not take
place until September 30, 2013, and was conducted by Mr. Justice Barrow. The
only information before us as to what transpired at that proceeding is the
order made by Barrow. J. at its conclusion, to which I will refer as the
Barrow Order. This stated:

The Plaintiff herein shall be at
liberty to amend its Notice of Civil Claim provided that any Amended Notice of
Civil Claim be filed before the 25
th
day of October, 2013.

[24]

Preferred Steels counsel did not make any amendments to the notice of
civil claim prior to October 25, 2013. Mr. Gerald Webb, the principal of
Preferred Steel, says its counsel told him that there was no problem with the
claim and no need for an amendment.

[25]

On January 3, 2014, M3 Steel filed its application to strike paragraphs
9 and 10 of Preferred Steels notice of civil claim. It alleged that these
pleadings disclosed no valid claim against M3 Steel; that the trust claim had
not been commenced within the one-year limitation period under s. 14 of
the Act; and that Preferred Steel was not entitled to make any further
amendments after the deadline set by the Barrow Order. The motion was set for
March 6, 2014.

[26]

On February 27, 2014, Preferred Steels counsel wrote to counsel for M3
Steel requesting an adjournment of the motion because he had not prepared
responding material. He said this was due to administrative errors, which he described
as solely the fault of our office and not our client. His request was refused.

[27]

Mr. Webb first heard about M3 Steels motion to strike on February
25, 2014 through a call from the office of Preferred Steels counsel. On March
3, 2014, he met with counsel, who told him for the first time that there were
problems with the pleadings, and that he had failed to respond to the motion to
strike because he had misplaced the documents related to it. As a result, Mr. Webb
discharged this counsel and appeared on his own behalf in chambers on March 6,
2014 to ask for an adjournment so Preferred Steel could retain new counsel. His
request was granted on terms that Preferred Steel pay $750 in costs forthwith,
and that the application be heard by April 25, 2014.

[28]

Preferred Steel retained new counsel by March 18, 2014. Conflicts in counsels
calendars led to some difficulty in finding a mutually convenient date for the
motion, and M3 Steels counsel eventually set it down unilaterally for April
14, 2014. Preferred Steels counsel brought the cross-application to amend on
short notice. The key proposed amendments reframed paragraphs 9 and 10 of the
notice of civil claim as claims against M3 Steel in these terms:

12.       The Plaintiff says IDL Projects Inc. and the
Defendant M3 Steel received or alternatively will receive certain sums of money
on account of the contract price entered into with respect to the Project on
the Lands. These sums constitute trust funds for the benefit of the Plaintiff
(herein called the Trust Funds) pursuant to section 10 of the
Builders
Lien Act
, R.S.B.C. 1997, c. 45, and are held in trust for the
Plaintiff. The Defendant M3 Steel has appropriated or converted all or part of
the sums received to uses not authorized by the trust. The Plaintiff claims its
appropriate share of the said Trust Funds pursuant to the
Builders Lien Act
.

13.       IDL Projects Inc. and the Defendant M3 Steel were
and are obligated by section 4 of the
Builders Lien Act
to retain a
holdback pursuant to that section.

14.       The Plaintiff is a
person engaged in connection with the Project by or under the person whom the
holdback was retained or was required to be retained by IDL Projects Inc. and
the Defendant M3 Steel, and so the holdback retained by the Defendant M3 Steel
is charged with payment of the amount of $308,545.94.

[29]

As described at the outset of this decision, the chambers judge
dismissed Preferred Steels application to amend and, after reserving judgment,
granted M3 Steels application to strike paragraphs 9 and 10 of the notice of
civil claim.

Analysis

Preferred Steels Application to Amend the Notice of
Civil Claim  CA041816

[30]

The chambers judge dealt with Preferred Steels motion to amend
paragraphs 9 and 10 of its notice of civil claim in brief oral reasons. He described
the litigation as long and tortured. He observed that Preferred Steel had
done little to pursue its action and, in particular, had failed to amend its
pleadings before October 25, 2013 in compliance with the Barrow Order. He noted
Mr. Webbs evidence that Preferred Steels former lawyer had advised him that
amendments were unnecessary, but he was critical of the fact that there was no
evidence from that lawyer to support this allegation. The chambers judge
concluded:

[5]        Case planning
conferences are relatively new, but the orders are made in order to make sure
that the objectives of the Supreme Court Rules, that is, to secure the just,
speedy and inexpensive determination of every proceeding on its merits are
met:  Rule 1-3. If parties do not comply with orders made at case planning
conferences, then the case planning conference becomes meaningless. Even if the
plaintiff had not admitted that they had a valid cause of action I would still
have dismissed the plaintiffs application. The plaintiffs application to
amend is denied.

[31]

I pause to note that the admission referred to by the chambers judge is
controversial and it is unnecessary to address it as it has no bearing on my
view of this appeal.

[32]

Preferred Steel contends the chambers judge erred:

a)       in concluding that the Barrow
Order extinguished its right to amend its pleadings with leave of the court or
consent of the parties; and

b)       in
failing to consider whether it was just and convenient to permit the
amendments.

[33]

Whether or not to permit amendments to pleadings is a matter of judicial
discretion. Such an order is entitled to significant appellate deference. This
Court will not interfere with it unless there has been an error in principle, a
palpable and over-riding error as to the facts, or a demonstrated injustice:
Wong
v. Transamerica Life Canada
, 2014 BCCA 286 at para. 29.

The Positions of the Parties

[34]

Preferred Steel argues, first, that in finding the Barrow Order barred
any amendments to its pleadings after October 25, 2013, the chambers judge
misapprehended the import of that Order and failed to consider the role of R.
6-1(1), which read as follows at the time of these events:

(1)  Subject
to Rules 6-2 (7) and (10) and 7-7 (5), a party may amend the whole or any part
of a pleading filed by the party

(a) once without leave of the court,
at any time before the earlier of the following:

(i)  the date of service of the notice
of trial, and

(ii)  the date a case planning
conference is held, or

(b) after the earlier of the dates
referred to in paragraph (a) of this subrule, only with

(i)  leave of the court, or

(ii)  written consent of the parties of record.

[35]

Preferred Steel maintains that since it had not made any amendments to
its pleadings before the case planning conference, the intent of the Barrow
Order was simply to extend the time for the free amendment permitted by R.
6-1(1)(a) to October 25, 2013. Thereafter, the Barrow Order was not intended to
preclude a party from applying for further amendments under R. 6-1(b).

[36]

With respect to its second ground of appeal, Preferred Steel
acknowledges the discretionary nature of the chambers judges order, but says he
was nevertheless bound to exercise his discretion judicially and in accord with
the legal principles that govern applications to amend. The leading authorities
establish that the factors to be considered in deciding whether to permit amendments
include the length of any delay in bringing the application to amend; the
reasons for the delay; the connection, if any, between the existing claims and
the proposed new cause of action; and whether the delay has caused prejudice to
the opposing party. The expiry of a limitation period prior to the amendment is
a relevant circumstance, but no one factor is determinative. The overriding
concern is whether it would be just and convenient to allow the amendments:
Teal
Cedar Products (1977) Ltd. v. Dale Intermediaries Ltd.
(1996), 19 B.C.L.R.
(3d) 282 (C.A.) at paras. 45, 67, 74;
Letvad v. Fenwick
, 2000 BCCA
630 at paras. 24, 29;
Chouinard v. OConnor
, 2011 BCCA 161 at paras. 18-21.

[37]

Preferred Steel contends that, instead of considering these factors, the
chambers judge erred in principle by foreclosing argument on them, and arbitrarily
relied on the Barrow Order alone to deny the amendments. Had he applied the governing
authorities, the chambers judge would inevitably have found that it was just
and convenient to grant the amendments. Preferred Steel says its delay in bringing
the application to amend was not inordinate and was not caused by dilatory
conduct on its part, but by the actions of its former counsel of which it was
unaware. It argues that M3 Steel has led no evidence of prejudice, and cannot
be surprised by the application to amend as it has anticipated the claims from
Preferred Steel since the project ended. Preferred Steel submits that, by
contrast, it will suffer significant prejudice if the amendments are denied as
it will be unable to recover any part of the substantial sum that M3 Steel
indisputably owes it. To avoid further delay, Preferred Steel invites this
Court to apply the relevant legal test to the record before us and permit the
amendments.

[38]

In response, M3 Steel submits that the chambers judge made no reviewable
error. The Barrow Order was clear and unambiguous, and he was entitled to find
that it barred any further amendments after October 25, 2013. Preferred Steel
must have known at the case planning conference that amendments were required
to salvage its claim against M3 Steel. The chambers judge properly held that to
permit amendments after the deadline set by the Barrow Order would render the
case planning process meaningless.

[39]

M3 Steel argues that the delay in seeking the amendments was inordinate
and has caused clear prejudice as it has been unable to conclude its bankruptcy
proceedings. It has other creditors in addition to Preferred Steel, and all
have had to await the outcome of this action to properly dispose of the
s. 10 trust funds held by the receiver and trustee under the Act. As well,
M3 Steel says there is a presumption of prejudice because permitting the
amendments will deprive it of its limitation defence. Section 14 of the Act requires
that an action by a beneficiary of a trust created under section 10 must be
commenced no later than one year after the head contract is completed. The
limitation period for Preferred Steels s. 10 claim thus expired on June 15,
2012. M3 Steel maintains it would clearly be unjust to allow Preferred Steel to
advance a cause of action under s. 10 more than two years after that date.

[40]

In response to M3 Steels position on the limitation defence, Preferred
Steel contends that Master McDiarmid, in the application under s. 69.4 of
the
Bankruptcy and Insolvency Act
, definitively addressed whether the
claim was time-barred and decided it was not. As a result, M3 Steel is estopped
from arguing a limitation defence now. As well, Preferred Steel points out that
its s. 10 trust claim is a pre-existing claim as defined by s. 30 of
the
Limitation Act
, S.B.C. 2012, c. 13, and so is governed by the
predecessor to that legislation, the
Limitation Act
, R.S.B.C. 1996,
c. 266. Section 4(4) of this earlier legislation expressly provides that
an amendment may be allowed even if it raises a new claim that would have been
barred by the lapse of time since the action was commenced. Thus, loss of a
limitation defence is not a determinative factor in deciding whether the
amendments should be allowed.

Analysis

[41]

It is clear that Preferred Steels notice of civil claim is defective in
that it has wrongly pleaded its s. 10 trust claim and its holdback lien
claim against the College, instead of against M3 Steel. The College, as the
owner of the project, is not subject to the statutory trust enacted by s. 10,
and divested itself of the holdback funds before Preferred Steel filed its
action.

[42]

It is also clear that by September 30, 2013, the date of the case
planning conference, Preferred Steels counsel knew the funds subject to the
s. 10 trust and the holdback lien were in the hands of M3 Steels receiver
and trustee, and thus should have been aware that amendments were required to
the notice of civil claim to substitute M3 Steel for the College as the proper
defendant to these claims.

[43]

I agree with the chambers judge that the Barrow Order was clear in
stipulating that the plaintiff had liberty to amend its pleadings before
October 25, 2012, and that it is important to abide by orders made at a case
planning conference. I consider that he erred, however, by resting his decision
solely on that Order, to the exclusion of other relevant considerations.

[44]

Early in the hearing the chambers judge expressed his view that
Preferred Steel was in a very, very difficult position because it had not
amended its notice of civil claim within the time set by the Barrow Order, and
had not applied to vary or set aside that order. When Preferred Steels new counsel
explained that its former counsel had advised that there was no need to amend,
the chambers judge criticized Preferred Steel for failing to obtain evidence of
this from the lawyer. This exchange then took place:

Okay. No application to set
aside the order, the order stands. You can't make an amendment because you were
ordered to make it by October 25th. Isn't that the end of the --

MR. CRADDOCK:  I don't --

THE COURT:  -- the saga?
Because if in fact the advice given to your client was wrong, then your client
has an action against the lawyer. He has a remedy, if that was his advice.

[45]

Counsel for Preferred Steel then attempted to argue that it should
nevertheless be permitted to bring an application under R. 6-1 because it did
not know its pleadings were defective, and changed counsel to remedy this as
soon as it found out. He then attempted to direct the chambers judge to the
governing authorities, leading to this exchange:

MR. CRADDOCK: No, it's not, no. And I'm saying, you
know, the principles of the case authorities are that really in granting
amendments the amendments should go in the ordinary course, subject to there
being prejudice against the other party. There's no material that shows any
prejudice that's been found here to the bankrupt company. The only prejudice,
My Lord, is going to be in respect to a secured creditor, which appears to be
the Bank of Montreal that's owed $1.1 million under its security and it's only
been paid 300,000.

THE COURT:  Okay. All right. No, I dont have any disagreement
with you, sir, as to what the law is in terms of amendments. You give me a
case that says that after an order was made as to when amendments
can be made that you still have a right to come back to court -- without
setting aside or varying the order to amend, you have a right to amend. You show
me the law on that.

MR. CRADDOCK:  I don't have a case with me --

THE COURT:  Well --

MR. CRADDOCK:  -- that states that.

THE COURT:  -- is that what youre talking about?

MR. CRADDOCK:  Yes, I am.

THE COURT:  Yes.

MR. CRADDOCK:  So in that -- in that situation, My
Lord, if the courts position is that -- is that my application is ill-founded
and -- and stands no chance to succeed --

THE COURT:  Im sorry?

MR. CRADDOCK: If -- if
the courts position is my application stands no chance to succeed for the
amendment of the pleadings, then at this time, given the way in which this
application has been brought on before the court by my friend without my
agreement and in a time frame that I didnt recognize was going to happen in
the first place, I would have to apply to amend my application and seek leave
to bring on an application to extend or amend the order of Mr. Justice
Barrow.

[46]

Counsel for Preferred Steel then sought leave to adjourn so it could
bring an application to vary the Barrow Order, and the chambers judge denied
this request. There was no further discussion of the law or of the factors
enunciated in the authorities, including the overriding concerns of justice and
convenience.

[47]

While I appreciate the discretionary nature of the order under appeal, I
am satisfied the chambers judge erred in principle by effectively treating the
Barrow Order as a final order that was conclusive of the application to amend, instead
of applying the governing legal principles to the circumstances before him. While
the Barrow Order was an important consideration, the authorities are clear that
no one factor should be given overriding importance in assessing whether it is
just and convenient to permit the proposed amendments. As evidenced by R.
6-1(1)(b), litigation has an evolutionary quality, and there must be some
flexibility in ensuring that pleadings adapt to changing circumstances. The overarching
values of justice and convenience reflect this. By resting his decision solely
on the Barrow Order, and failing to consider other relevant factors, the
chambers judge effectively declined to exercise his discretion.

[48]

I would accordingly allow the appeal and set aside the order denying the
amendments. I agree with Preferred Steel that in the interest of avoiding
further delay this Court may proceed to apply the governing principles to the record
before it, and decide whether the proposed amendments should be permitted
(s. 9(1)(a) of the
Court of Appeal Act
, R.S.B.C. 1996, c. 77).

[49]

The delay under consideration is five-and-a-half months, from the deadline
set by the Barrow Order to the application to amend. While this was clearly undesirable,
I am satisfied it was not attributable to dilatory conduct on the part of
Preferred Steel or its principal, Mr. Webb. The delay is instead explained
by the conduct of Preferred Steels former counsel.

[50]

There is nothing to suggest that Preferred Steel deliberately ignored
the Barrow Order, or otherwise sought to delay prosecution of its action. On Mr. Webbs
undisputed evidence, he retained and relied entirely on counsel to litigate
Preferred Steels claims under the Act as quickly as possible. Mr. Webb knew
nothing about the deficiencies in the notice of civil claim or the need for
amendments until March 2014. When he learned of these problems, and found out
counsel was unprepared for M3 Steels application to strike, Mr. Webb
acted promptly in discharging him and retaining a new lawyer to represent
Preferred Steel. I do not agree with the chambers judge that it was necessary for
Preferred Steel to obtain an affidavit from its former counsel to establish these
facts. Mr. Webb was entitled to swear to these events on information and
belief under R. 22-2(13), as the application to amend did not seek a final
order. M3 Steel did not contest his evidence on these points, or seek to
cross-examine him on his affidavit.

[51]

On several occasions, this Court has expressed the view that if a delay
in seeking changes to pleadings or parties is attributable to errors by
counsel, a party should not be penalized by its lawyers conduct unless the
delay has caused irremediable prejudice to the other side:
Chouinard
at para. 12;
The Owners, Strata Plan No. VIS3578 v. John A. Neilson Architects Inc.
,
2010 BCCA 329 at paras. 92-94;
McIntosh v. Nilsson Bros. Inc.
, 2005
BCCA 297 at para. 10.

[52]

I am not persuaded that the delay has led to irremediable prejudice to M3
Steel. It does not allege it has lost documentary or other evidence due to the
delay. Nor will the amendments derail or postpone some step in the litigation,
as discovery procedures have not yet taken place and no trial date has been
set.

[53]

M3 Steel could not have been taken by surprise by Preferred Steels
application to amend. It has been a defendant to the action from the outset. It
is common ground that Preferred Steel was its subcontractor on the project and
that it has not paid what is due under the subcontract. While the notice of
civil claim wrongly named the College as the defendant to the causes of action
arising under the Act, it was self-evident that the funds owed by the College
on the project would move down the contractual chain, and those destined for
Preferred Steel would eventually come to M3 Steel. Indeed, its receiver and
trustee has long acknowledged that it is holding these funds under a s. 10
trust for the benefit of Preferred Steel and other subcontractors. Thus, there
is a clear connection between Preferred Steels existing claims and the
proposed amendments.

[54]

As to M3 Steels argument that prejudice must be presumed because the
amendments would result in loss of its limitation defence, I do not agree with
Preferred Steel that Master McDiarmid decided the s. 10 trust claim was
not statute-barred. A review of his reasons shows he simply granted Preferred
Steel the right to continue its action. The import of having named the wrong
party as the defendant to the s. 10 trust claim was not raised before him,
and he did not pronounce on the validity of the limitation defence in that
context.

[55]

The prejudice arising from the loss of a limitation defence should not,
however, be overstated. It remains but one factor in considering the
overarching principles of

justice and convenience, and the broad
discretion provided by s. 4(4) of the former
Limitation Act
. M3
Steel contends that s. 4(4) does not apply to the limitation period
created by s. 14 of the Act, but provides no authority in support of this
proposition. In my view, the broad words of s. 4(4) militate against such
an interpretation. This provision states the court may allow an amendment in
any action, even if the fresh cause of action would have been statute-barred.
Action is expansively defined in s. 1 of the legislation to include any
proceeding in a court. Had it been the intent of the legislature to exempt the
limitation period enacted by s. 14 of the Act from s. 4(4), one would
expect to see this expressly stated in one or both of these enactments.

[56]

I conclude that while the delay was regrettable it was not inordinate,
and Preferred Steel has offered a reasonable explanation for the delay and for
its failure to amend its pleading in compliance with the time set by the Barrow
Order. M3 Steel has not established irremediable prejudice attributable to the
delay. Preferred Steels claims against M3 Steel under the Act are implicit in
its original pleading, and have been anticipated and acknowledged by M3 Steel though
its receiver and trustee. There is a clear connection between the existing
claims and the proposed amendments. While I acknowledge there is prejudice
related to loss of a limitation defence, I am satisfied that, in all of the
circumstances, it would be just and convenient to permit the amendments.

[57]

I would accordingly allow the appeal, and grant Preferred Steel leave to
amend its notice of civil claim in the form attached to its notice of
application. It necessarily follows that appeal CA041989 must be allowed as
well, and the order striking Preferred Steels claim be set aside.

The
Honourable Madam Justice Neilson

I AGREE:

The Honourable Madam Justice Saunders

I AGREE:

The Honourable Mr. Justice Groberman




